*272President. 1. It is true, the plaintiff might have kept the horse, till Rhinberger compelled him by law to give him up. But then he must have run the risk of paying the costs of that law suit, and of never recovering this additional loss from Robison. His not taking this method is no injury to the defendant; for he may now prove, that the horse was his; and, if he do so, Hook will recover nothing.
2. You ought not, in this collateral action, to punish Hook for a malicious prosecution. Robison may seek his remedy for that, and if he think it proper, perhaps yet will. If he do, Hook must answer or pay for it. Now, he is not obliged to explain it. Your making him pay now might be making him pay twice.
On Certiorari.
PROCEEDINGS of a justice of the peace in three or four a actions for debts before him, having been removed by writs of certiorari, the judgments and proceedings were set aside; because the summonses did not state any day, on which the defendants should appear before him.